     Case 9:17-cv-00050-DLC-JCL Document 118 Filed 11/19/18 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT                      FILED
                      FOR THE DISTRICT OF MONTANA                             NUV 1 9 2018
                           MISSOULA DIVISION
                                                                           Clerk, U.S. District Court
                                                                             District Of Montana
                                                                                   Missoula




  TANYA GERSH,
                                                    CV 17-50-M-DLC-JCL
                       Plaintiff,

        vs.                                         ORDER

  ANDREW ANGLIN, publisher of the
  Daily Stormer,

                       Defendant.



      The Court having been advised of information that may bear on Counsel

Marc J. Randazza's admission to practice pro hac vice in this matter,

      IT IS ORDERED that Mr. Randazza shall, on or before November 30, 2018,

file in the record of this case an update to his pro hac vice application reporting any

new information required by Rule 83.l(d)(S) of the Local Rules of Procedure for

the District of Montana.

      DATED this     I q-1-hday ofNovember, 201



                                              Dana L. Christensen, Chief Judge
                                              United States District Court
